              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00071-MR-WCM


MARK T. BECKER,             )
                            )
              Plaintiff,    )
                            )
     vs.                    )             ORDER
                            )
ONEMAIN FINANCIAL GROUP, )
LLC, and ONEMAIN FINANCIAL )
HOLDINGS, INC.,             )
                            )
              Defendants.   )
___________________________ )

      THIS MATTER is before the Court on the parties’ Joint Motion to Stay

Pending Settlement [Doc. 21].

      The parties advise that they have “reached an agreement in principle

to resolve this action.” [Doc. 21 at 1]. The parties request that all deadlines

in this action be stayed and that they be given thirty (30) days to submit the

appropriate dismissal papers. [Id.].

      For the reasons stated in the parties’ Motion, and for cause shown,

      IT IS, THEREFORE, ORDERED that the parties’ Joint Motion to Stay

Pending Settlement [Doc. 21] is GRANTED, and the deadline for the filing of
a certificate of initial attorneys’ conference is hereby STAYED for a period of

thirty (30) days.

      IT IS FURTHER ORDERED that the parties shall have thirty (30) days

from the entry of this Order within which to file a stipulation of dismissal.

      IT IS SO ORDERED.

                               Signed: May 3, 2019




                                          2
